DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 10-14, filed 29 December 2021, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bakalash et al. (US 2013/0120410 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 9-13, 17-21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US 7,015,915 B1) in view of Bakalash et al. (US 2013/0120410 A1) in view of Amsinck et al. (US 2014/0354634 A1) and further in view of Davies et al. (US 2019/0295313 A1).
Regarding claim 1, Diard discloses a method for graphics processing, comprising: rendering graphics for an application using a plurality of graphics processing units (GPUs); (Figure 4, elements 405-415, GPU-0 to GPU-N)	dividing responsibility for rendering geometry of the graphics between the plurality of GPUs based on a plurality of screen regions (Figure 2A and column 4, lines 17-36, different GPUs rendering different portions of a split image), each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs (Figure 4 and column 6, lines 12-47, GPUs can read all commands from a command buffer for rendering the image where a Set Device Mask (SDM) controls what commands a particular GPU executes). 	Diard does not clearly disclose where in the responsibility for the rendering of the geometry that is divided each GPU performs a Z buffer test on one or more geometries that overlap a corresponding screen region for which each GPU has a corresponding division of responsibility.	Bakalash discloses rendering objects of a scene using multiple GPUs (Paragraph 0050) and each GPU performs a Z-test for objects that are assigned to it to determine a global depth map in a Z-buffer (Paragraph 0154).	Bakalash’s technique of performing a Z-test for objects assigned to a particular (Paragraph 0023) that can calculate Z-values for pixels related to primitives (Paragraph 0029) that are compared to Z-values in a Z-buffer and producing results that determine if pixel primitives should be kept or discarded (Paragraph 0035) where pixels that survive are used in shading operations (Paragraph 0042).	Amsinck’s technique of comparing Z-values for pixels related to primitives to Z-values in a Z-buffer to determine if pixel primitive values should be kept or discarded would have been recognized by one of ordinary skill the art to Z-buffer holding a global depth map of Diard in view of Bakalash and the results would have been predictable in the comparison of Z-values for pixels related to primitives to global depth map values in (Paragraph 0003).	Davies’ technique of accelerated rendering using depth prepass or Z-prepass for rendering a scene to a depth buffer to only contain the closest surface at each pixel for subsequent shading using the depth buffer in another pass would have been recognized by one of ordinary skill in the art to be applicable to the use of multiple GPUs that can calculate Z-values for pixels of a portion of an image for comparison with global depth map values in a Z-buffer to determine a result of whether the pixels in 
Regarding claim 2, Diard in view of Amsinck discloses rendering a plurality of pixels for the piece of geometry by the GPU during the full render phase of rendering when the piece of geometry is not occluded based on the information (Amsinck, paragraphs 0034-0035, the Z-values determine the visibility of pixels and the pixels that are kept after testing are used in shading operations, paragraph 0042 for any of the GPUs assigned to render their relevant portions, Diard, column 6, lines 12-47).
Regarding claim 3, Amsinck discloses wherein the comparing the Z-value against the Z-buffer value includes: determining that the Z-value is less than or equal to the Z-buffer value, indicating that the piece of geometry is not occluded, wherein the information indicates that the piece of geometry is not occluded (Paragraphs 0034-0035, visibility testing of pixels where the lowest z values survives).
Regarding claim 4, Amsinck discloses rasterizing into a plurality of pixels one or more primitives of the piece of geometry during the pre-pass phase; (Paragraphs 0028- 0029, computing pixels for primitives using a raster engine)	performing a depth test by comparing a plurality of Z-values for the plurality of pixels against the Z-buffer value, wherein results of the depth test is included in the information; (Paragraph 0035, comparing Z-values to values stored in the Z-buffer to determine which pixel primitives are to be kept or discarded)	and rendering pixels in the plurality of pixels that survive the depth test based on the information (Paragraph 0042, pixels that are not discarded are sent for shading operations).
Regarding claim 5, Amsinck discloses skipping rendering of the piece of geometry when none of the plurality of pixels survive the depth test (Paragraph 0035, pixels primitives that are discarded would not be sent for shading operations since only kept pixels are used for subsequent rendering operations, paragraph 0042, and it would have been obvious that if all pixels are discarded, subsequent rendering operations would not occur).
Regarding claims 9 and 17, similar reasoning as discussed in claim 1 is applied. Furthermore, with regard to claim 17, Diard disclose a computer system comprising: a processor; memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method for implementing a graphics pipeline (Figure 1 and column 3, lines 4-28, CPU with memory and storage that can execute stored applications). 
Regarding claims 10 and 18, similar reasoning as discussed in claim 2 is applied.
Regarding claims 11 and 19, similar reasoning as discussed in claim 3 is applied.
Regarding claims 12 and 20, similar reasoning as discussed in claim 4 is applied.
Regarding claims 13 and 21, similar reasoning as discussed in claim 5 is applied.
Regarding claim 24, Amsinck discloses accessing a Z-buffer to obtain the Z-buffer value for the piece of geometry, wherein the Z-buffer includes one or more Z-buffer values (Paragraph 0035, accessing values in the Z-buffer for comparison).
Regarding claims 25 and 26, similar reasoning as discussed in claim 24 is applied.
Claims 6, 7, 14, 15, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US 7,015,915 B1) in view of Bakalash et al. (US 2013/01240410 A1) in view of Amsinck et al. (US 2014/0354634 A1) in view of Davies et al. (US 2019/0295313 A1) and further in view of Andersson et al. (US 2018/0082467 A1).
Regarding claim 6, Diard in view of Bakalash in view of Amsinck and further in view of Davies discloses all limitations as discussed in claim 1.	Amsinck further discloses rasterizing into a plurality of pixels one or more primitives of the piece of geometry (Paragraphs 0028- 0029, computing pixels for primitives using a raster engine).	Diard in view of Bakalash in view of Amsinck and further in view of Davies does not clearly disclose checking an alpha value of a texture for the plurality of pixels; and killing pixels in the plurality of pixels having alpha values that are below a threshold, wherein results of the checking the alpha value is included in the information.	Andersson discloses discard operations that can discard pixels based on an alpha value of a texture being below a threshold (Paragraphs 0015 and 0060).	Andersson’s technique of discarding pixels based on an alpha value of a texture 
Regarding claim 7, Diard in view of Bakalash in view of Amsinck in view of Davies and further in view of Andersson discloses skipping rendering of the piece of geometry when none of the plurality of pixels have a corresponding alpha value that is at or above the threshold (Andersson, paragraphs 0015 and 0060, pixels can be discarded and would not be sent for subsequent operations since only pixels that are kept and not discarded are used for subsequent operations, Amsinck, paragraph 0042, and it would have been obvious that if all pixels are discarded, subsequent rendering operations would not occur).
Regarding claims 14 and 22, similar reasoning as discussed in claim 6 is applied.
Regarding claims 15 and 23, similar reasoning as discussed in claim 7 is applied.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US 7,015,915 B1) in view of Bakalash et al. (US 2013/01240410 A1) in view of Amsinck et al. (US 2014/0354634 A1) in view of Davies et al. (US 2019/0295313 A1) and further in view of Liu et al. (US 2018/0349204 A1).
Regarding claim 8, Diard in view of Bakalash in view of Amsinck and further in view of Davies discloses all limitations as discussed in claim 1.(Paragraph 0003).	Liu’s technique of dividing a physical GPU into small virtual GPUs would have been recognized by one of ordinary skill in the art to be applicable to the GPUs used to render portions of an image of Diard in view of Bakalash in view of Amsinck and further in view of Davies and the results would have been predictable in the rendering of portions of an image using virtual GPUs that have been divided from physical GPUs. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, similar reasoning as discussed in claim 8 is applied.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHI HOANG/Primary Examiner, Art Unit 2613